Exhibit 10.1
 


Loan No. 959730




PROMISSORY NOTE


  $1,500,000.00
Houston, Texas
September 10, 2010


FOR VALUE RECEIVED, Whitestone REIT Operating Company IV LLC, a Texas limited
liability company ("Borrower"), having its principal place of business at 2600
South Gessner, Suite 500, Houston, Texas  77063 promises to pay to the order of
MidFirst Bank, a federally chartered savings association (“Lender”), at the
following address: MidFirst Plaza, P.O. Box 26750, Oklahoma City, Oklahoma
73126, or such other place as the holder hereof may from time to time designate
in writing, the principal sum of ONE MILLION FIVE-HUNDRED THOUSAND AND NO/100
DOLLARS ($1,500,000.00) in lawful money of the United States of America, with
interest thereon (the “Loan”) to be computed from the date of disbursement under
this Promissory Note (this “Note”) at the Applicable Interest Rate (hereinafter
defined), and to be paid in installments as follows:
 
 
A.
A payment, on the date of disbursement (the “Disbursement Date”), representing
interest from the date of disbursement through the last day of the calendar
month in which such disbursement is made;



 
B.
A constant payment of $10,128.11 (based upon an amortization schedule assuming a
360 day year consisting of 12 months of 30 days each) on the first day of
November, 2010 and on the first day of each calendar month thereafter up to and
including the first day of February, 2014; and



 
C.
The balance of said principal sum, all unpaid interest thereon and all other
amounts owed pursuant to this Note, the Security Instrument (hereinafter
defined), the Other Security Documents (hereinafter defined), or otherwise in
connection with the loan evidenced by this Note shall be due and payable on the
first day of March, 2014 (the “Maturity Date”).



All payments to be made by Borrower to Lender shall be deemed received by Lender
only upon Lender's actual receipt of same.


1.           Applicable Interest Rate.    Interest accruing on the principal sum
of this Note shall be calculated on the basis of a 360-day year comprised of
twelve (12) thirty (30) day months, except that interest due and payable for a
period of less than a full month shall be calculated by multiplying the actual
number of days elapsed in such period by a daily rate based on said 360 day
year, provided that such method of calculation does not cause the effective rate
of interest on the loan evidenced hereby to exceed the maximum lawful rate of
interest applicable hereto as calculated on the basis of a 365 or 366 day
year.    The term “Applicable Interest Rate” as used in this Note shall mean,
from the date of this Note through and including the Maturity Date, a rate of
Six and 50/100 percent (6.50%) per annum.

 
-1-

--------------------------------------------------------------------------------

 
2.           Application.    All payments on this Note shall be applied at any
time and from time to time in the following order:  (i) the payment or
reimbursement of any expenses (including but not limited to late charges), costs
or obligations (other than the principal hereof and interest hereon) for which
Borrower shall be obligated or Lender entitled pursuant to the provisions hereof
or of the Security Instrument or the Other Security Documents, (ii) the payment
of accrued but unpaid interest thereon, (iii) the payment of unpaid escrow
amounts required herein, in the Security Instrument or in the Other Security
Documents, if any, and (iv) the payment of all or any portion of the principal
balance then outstanding hereunder, in either the direct or inverse order of
maturity, at Lender's option.  Any payment made by Borrower must be received by
Lender in immediately available funds no later than 4:00 p.m. Oklahoma City time
in order to receive same day credit; any payment received thereafter shall be
considered to have been made on the following business day.


3.           Late Charge.    If any part of the Debt (hereinafter defined) is
not actually received by Lender by close of business on the twentieth (20th) day
after the date on which it was due, Borrower shall pay to Lender an amount (the
“Late Charge”) equal to the lesser of four percent (4%) of such unpaid portion
of the missed payment or the maximum amount permitted by applicable law, to
defray the expenses incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  All such Late Charges shall be automatically due and
payable without notice or demand and shall be secured by the Security Instrument
and the Other Security Documents.  In addition, Borrower shall pay to Lender a
charge of $25.00 if a check or preauthorized charge with which Borrower makes a
payment on this Note is dishonored or refused by Borrower's payor institution,
and Lender may, at its option, thereafter require any sums due under this Note
to be paid by wire transfer of federal funds, cashier's check or certified
funds.  Borrower's payment of a Late Charge or the payment of interest at the
default Rate (defined below) shall not excuse late payment or constitute a
waiver of any rights of Lender.


4.           Security; Defined Terms; Incorporation by Reference.    This Note
is secured by the Security Instrument and the Other Security Documents.  The
term “Security Instrument” as used in this Note shall mean collectively (i) the
Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture
Filing-Brookhill Property, (ii) the Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Filing – Zeta Property, and (iii) the
Second Lien Deed of Trust, Security Agreement, Assignment of Leases and Rents
and Fixture Filing – Windsor Park Property executed and delivered by Borrower
contemporaneously with this Note and which secures the Debt.  The term “Other
Security Documents” means all documents other than this Note or the Security
Instrument now or hereafter executed and/or delivered by Borrower and/or others
and to or in favor of Lender, which wholly or partially secure, evidence or
guarantee payment of the Debt, provide for any indemnity in favor of or payment
to Lender related to the Debt, this Note or the Mortgaged Property (as defined
in the Security Instrument), provide for any escrow/holdback arrangements or for
any actions to be completed by Borrower subsequent to the date hereof, or are
otherwise related to the loan evidenced by this Note.  All amounts due and
payable under this Note, together with all sums due under the Security
Instrument and the Other Security Documents, including any applicable Prepayment
Consideration (hereinafter defined) and all applicable attorney fees and costs,
are collectively referred to herein as the “Debt.”  The term “business day” or
“business days” shall mean those days (other than Saturdays or Sundays) upon
which banks are generally open in Texas and Oklahoma for the conduct of
substantially all of their commercial lending activities, and wire transfers of
funds can be made. Where appropriate, the singular number shall include the
plural, the plural shall include the singular, and the words “Lender” and
“Borrower” shall include their respective successors, assigns, heirs, personal
representatives, executors and administrators.

 
-2-

--------------------------------------------------------------------------------

 
5.           Optional Prepayment; Prepayment Premium.


(a)           Optional prepayments shall not be permitted except as specifically
provided in this Section 5, and Lender may refuse to accept any prepayment that
does not comply with this Section.  Prepayments of principal may be made in
full, but not in part (except in the event of casualty loss or condemnation as
described below), on any installment payment due date described in paragraph B
on the first page of this Note, with advance written notice to Lender not later
than 30 days prior to such prepayment stating that Borrower intends to prepay
both this Note and the Existing Loan Note (hereinafter defined) in full on the
date specified in such notice.  Any prepaid amounts specified in such notice
shall become due and payable at the time provided in such notice.  Such notice
shall not suspend or defer the payment of regularly scheduled principal and
interest installments as they become due.  Any prepayment in full by Borrower,
except as described in subparagraph (c) below, shall include a prepayment
consideration equal to: (i) two percent (2%) of the unpaid principal balance if
prepaid during the first Loan Year, and (ii) one percent (1%) of the unpaid
principal balance if prepaid during the remaining term of the Loan (the
“Prepayment Consideration”).  Subject to compliance with the notice provisions
provided above, no Prepayment Consideration shall be due for a prepayment in
full made within the six (6) month period immediately preceding the Maturity
Date. For purposes of the preceding sentences, a “Loan Year” shall mean the
period of time beginning October 1 of any given year and continuing through and
including the following September 30 (provided that the first Loan Year shall
also include the days remaining in September, 2010 as of the Disbursement Date).


Notwithstanding anything to the contrary contained herein, no prepayment shall
be permitted hereunder unless and until Borrower simultaneously exercises its
right to prepay in full all unpaid principal and interest, including any
prepayment consideration, as set forth in the Existing Loan Note.


(b)           In the event that Lender accelerates the maturity of this Note at
any time during which a Prepayment Consideration applies, and a tender of
payment in excess of the minimum amount necessary to reinstate the Loan is made
by or on behalf of Borrower in an amount sufficient to satisfy the Debt prior to
or at a sheriff's sale, trustee's sale or other foreclosure sale of the
Mortgaged Property, or during any redemption period following such sale, such
tender shall be considered to constitute a voluntary prepayment and shall
require payment of the Prepayment Consideration provided for in this Section 5,
and Lender shall not be required to accept such payment if it does not include
the Prepayment Consideration required under this Section 5.  Alternatively or
additionally, Lender may seek injunctive relief in a court of competent
jurisdiction to restrain or prohibit a purposeful default by Borrower, in which
event Borrower shall pay to Lender legal and other expenses incurred by Lender
in connection with such default and Lender's efforts to restrain such
default.  Lender shall be entitled to include the amount of the Prepayment
Consideration in any credit bid at a sheriff's sale, trustee's sale or other
foreclosure of the Mortgaged Property.  Borrower expressly waives the provisions
of any present or future statute or law which prohibits or may prohibit the
collection of a prepayment premium, prepayment consideration or charge upon
acceleration, and acknowledges and agrees that the foregoing waiver constitutes
separate consideration for Lender's agreement to make the loan evidenced hereby,
and that Lender would not have made such loan and/or would have charged a higher
interest rate without such a waiver.


(c)           Notwithstanding the foregoing:  (A) no Prepayment Consideration
shall be charged on any prepayment caused by Lender's election to apply
insurance proceeds or condemnation awards to the Debt under the terms of the
Security Instrument; (B) no Prepayment Consideration shall be

 
-3-

--------------------------------------------------------------------------------

 
charged on any prepayment made within the six (6) month period immediately
preceding the Maturity Date; and (C) in no event shall the Prepayment
Consideration exceed an amount equal to the excess, if any, of (i) interest
calculated at the highest applicable rate permitted by applicable law, as
construed by courts having jurisdiction thereof, on the principal balance of
this Note from time to time outstanding from the date of closing of the Loan to
the date of such acceleration, over (ii) interest theretofore paid and accrued
on this Note.  The amount of any prepayment shall never be less than the full
amount of the then outstanding principal and interest.


6.           Default.     An "Event of Default" shall occur if:


(a)           Borrower fails to make the full and punctual payment of any amount
payable hereunder within twenty (20) days of the due date, or under the Security
Instrument or Other Security Documents as and when the same becomes due and
payable;


(b)           Borrower fails to pay the entire outstanding principal balance
hereunder, together with all accrued and unpaid interest, on the date when due,
whether on the Maturity Date, upon acceleration or prepayment or otherwise;


(c)           an Event of Default (as defined in the Security Instrument or any
of the Other Security Documents) has occurred under the Security Instrument
and/or Other Security Documents; or


(d)           an Other Event of Default under any of the Existing Loan
Documents, as such terms are defined in Section 18 hereof.


7.           Acceleration.    The whole of the Debt, including without
limitation, the principal sum of this Note, all accrued interest and all other
sums due under this Note, the Security Instrument and the Other Security
Documents, together with any applicable Prepayment Consideration, shall become
immediately due and payable at the option of Lender, without notice, at any time
following the occurrence of an Event of Default.


8.           Default Interest.    Upon the occurrence of an Event of Default
(including without limitation, the failure of Borrower to pay the Debt in full
on the Maturity Date), Lender shall be entitled to receive and Borrower shall
pay interest on the entire unpaid principal balance at the rate (the "Default
Rate") equal to four percent (4%) above the Applicable Interest Rate.  The
Default Rate shall be computed from the occurrence of the Event of Default until
the actual payment in full of the Debt.  This charge shall be added to the Debt,
and shall be deemed secured by the Security Instrument.  This clause, however,
shall not be construed as an agreement or privilege to extend the Maturity Date,
nor as a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.


9.           Attorney Fees.    In the event that Lender employs attorney(s) to
collect the Debt, to enforce the provisions of this Note or to protect or
foreclose the security herefor, Borrower agrees to pay Lender's attorney fees
and disbursements, whether or not suit be brought.  Such fees shall be
immediately due and payable.


10.           Use of Proceeds; Limit of Validity.  The proceeds of this Note are
to be used for business, commercial, investment or other similar purposes and no
portion thereof will be used for personal, family or household use. It is
expressly stipulated and agreed to be the intent of Borrower and Lender at all
times to comply with the applicable Texas law governing the maximum rate or
amount of

 
-4-

--------------------------------------------------------------------------------

 
interest payable on this Note or the Debt and by the Other Security Documents
(or applicable United States federal law to the extent that it permits Lender to
contract for, take, reserve or receive a greater amount of interest than under
Texas law) (the “Maximum Rate”).  If (i) the applicable law is ever judicially
interpreted so as to render usurious any amount called for under this Note, the
Security Instrument, or under any of the Other Security Documents, or contracted
for, charged, taken, reserved or received with respect to the indebtedness
evidenced by this Note, the Security Instrument, or the Other Security
Documents, or (ii) Lender’s exercise of the option herein contained to
accelerate the maturity of this Note or any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable law,
then it is Borrower’s and Lender’s express intent that (a) all excess amounts
theretofore collected by Lender be credited on the principal balance of this
Note (or, if this Note has been or would thereby be paid in full, refunded to
Borrower), and (b) the provisions of this Note, the Security Instrument, and the
Other Security Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder.  All sums paid or agreed to be paid to Lender for the
use, forbearance and detention of the indebtedness evidenced hereby and by the
Security Instrument, and the Other Security Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as Debt is outstanding. To the extent that Lender is relying on
Chapter 303, as amended, of the Texas Finance Code to determine the maximum
amount of interest permitted by applicable law on the principal of this Note,
Lender will utilize the weekly rate ceiling from time to time in effect as
provided in such Chapter 303, as amended.  To the extent United States federal
law permits a greater amount of interest than is permitted under Texas law,
Lender will rely on United States federal law instead of such Chapter 303, as
amended, for the purpose of determining the maximum amount permitted by
applicable law.  Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under such Chapter 303, as
amended, or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.  In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the indebtedness evidenced hereby.  Notwithstanding anything to the contrary
contained herein, or in the Security Instrument, or in any of the Other Security
Documents, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.


11.           No Oral Amendments.    This Note may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Borrower or Lender, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.


12.           Assignment.  Lender and its successors, endorsees and assigns may
freely transfer and assign this Note.  Borrower's right to transfer its rights
and obligations with respect to the Debt, and to be released from liability
under this Note, shall be governed by the Security Instrument.


13.           Applicable Law; Jurisdiction.    This Note shall be governed and
construed in accordance with the laws of the state in which the real property
encumbered by the Security Instrument is located and

 
-5-

--------------------------------------------------------------------------------

 
the laws of the United States applicable to transactions in such
state.  Borrower hereby submits to personal jurisdiction in the state courts
located in said state and the federal courts of the United States of America
located in said state for the enforcement of Borrower's obligations hereunder
and waives any and all personal rights under the law of any other state to
object to jurisdiction within such state for the purposes of any action, suit,
proceeding or litigation to enforce such obligations of Borrower.


14.           Joint and Several Liability.    If Borrower consists of more than
one person or entity, the obligations and liabilities of each such person or
entity shall be joint and several.


15.           Waiver of Presentment, Etc.    Borrower and all others who may
become liable for the payment of all or any part of the Debt do hereby severally
waive presentment and demand for payment, notice of dishonor, protest, notice of
protest, and notice of intent to accelerate the maturity hereof (and of such
acceleration), except to the extent that specific notices are required by this
Note, the Security Instrument or the Other Security Documents.


16.           No Waiver.    Any failure by Lender to insist upon strict
performance by Borrower of any of the provisions of this Note, the Security
Instrument or the Other Security Documents shall not be deemed to be a waiver of
any of the terms or provisions of this Note, the Security Instrument or the
Other Security Documents, and Lender shall have the right thereafter to insist
upon strict performance by Borrower of any and all of the terms and provisions
of this Note, the Security Instrument or the Other Security Documents.


17.           Notices.    Except as otherwise specified herein, any notice,
consent, request or other communication required or permitted to be given
hereunder shall be in writing, addressed to the other party as set forth below
(or to such other address or person as either party or person entitled to notice
may by notice to the other party specify), and shall be: (a) personally
delivered; (b) delivered by Federal Express or other comparable overnight
delivery service; or (c) transmitted by United States certified mail, return
receipt requested with postage prepaid; to:


Lender:                   MidFirst Bank, a federally chartered savings
association
MidFirst Plaza
P.O. Box 26750
Oklahoma City, Oklahoma 73126
Attention: Closing Department


Borrower:               Whitestone REIT Operating Company IV LLC
2600 South Gessner, Suite 500,
Houston, Texas  77063


Unless otherwise specified, all notices and other communications shall be deemed
to have been duly given on the first to occur of actual receipt of the same or:
(i) the date of delivery if personally delivered; (ii) one (1) business day
after depositing the same with the delivery service if by overnight delivery
service; and (iii) three (3) days following posting if transmitted by
mail.  Borrower must prominently display Lender's Loan Number (set forth on page
1 of this Note) on all notices or communications to Lender.


18.           Cross-Collateralization and Cross-Default.

 
-6-

--------------------------------------------------------------------------------

 
On March 1, 2007, Lender made a mortgage loan to HCP REIT Operating Company IV
LLC, a Texas limited liability company k/n/a Whitestone REIT Operating Company
IV LLC, a Texas limited liability company, the Borrower, (the “Existing Loan”)
evidenced by (i) a Promissory Note dated March 1, 2007 in the amount of
$10,000,000.00 made by Borrower in favor of Lender, and (ii) a Modification of
Promissory Note executed by Borrower and Lender and dated contemporaneously
herewith (collectively the “Existing Loan Note”).  The Existing Loan Note is
secured in part by (i) the Deed of Trust, Security Agreement, Assignment of
Leases and Rents and Fixture Filing made by Borrower in favor of Lender dated
March 1, 2007 and recorded on March 5, 2007 in Book 12731, Page 2009 in the
Bexar County, Texas Real Property Records Office, (ii) a Modification of Deed of
Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing
executed by Borrower and Lender and dated contemporaneously herewith to be
recorded in the Bexar County, Texas Real Property Records Office, (iii) the
Second Lien Deed of Trust, Security Agreement, Assignment of Leases and Rents
and Fixture Filing – Brookhill Property made by Borrower in favor of Lender and
dated contemporaneously herewith to be recorded in the Harris County, Texas Real
Property Records Office, and (iv) the Second Lien Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing – Zeta Property
made by Borrower in favor of Lender and dated contemporaneously herewith to be
recorded in the Harris County, Texas Real Property Records Office (collectively
the “Existing Loan Deed of Trust”).


The Existing Loan Note, Existing Loan Deed of Trust, assignment of leases and
rents, guaranties, indemnities and all other loan and security documents,
instruments and agreements related to , evidencing or securing the Existing Loan
are herein referred to as the “Existing Loan Documents”.  The debt and
obligations of the Borrower under the Existing Loan Documents shall be herein
referred to as the “Other Debt”.  Borrower and Lender intend that the Loan and
the Existing Loan be cross-collateralized and cross-defaulted as hereinafter
described:


(a)           In addition to securing the payment of all sums due under the
Note, the Security Instrument and the Other Security Documents specifically
related to the Loan also secure the payment of the Other Debt and the
performance of the Existing Loan Documents; provided, however, that any owner
and holder of all or any part of the Other Debt may not enforce such
cross-collateralization unless such owner and holder is the same person or
entity which is the owner and holder of the Note, the Security Instrument and
the Other Security Documents related to the Loan; and


(b)           Any Event of Default under any of the Existing Loan Documents (an
"Other Event of Default") shall also constitute an Event of Default under the
Security Instrument and the Note; provided, however, that any Event of Default
under the Security Instrument or the Note may not be declared based solely upon
the occurrence of any Other Event of Default unless the owner and holder of the
Note, the Security Instrument and the Other Security Documents is also the owner
and holder of the Existing Loan Documents.


The limits upon the enforceability of the cross-collateralization and
cross-default provisions contained in the foregoing paragraphs (a) and (b) shall
not be deemed to terminate such cross-collateralization and cross-default
provision, which shall continue until Lender, in its sole discretion, and
without the necessity of any consent by Borrower, has specifically released or
waived the same in writing.  Lender shall not be obligated to record a release
or satisfaction of the Security Instrument until all of the sums due under the
Note and the Other Debt have been paid in full.

 
-7-

--------------------------------------------------------------------------------

 
Lender shall be permitted to unilaterally terminate the aforesaid
cross-collateralization and cross-default provisions with respect to the
Existing Loan and the Mortgaged Property as defined in the Existing Loan Deed of
Trust.  By its execution of this Note, Borrower hereby consents to and
authorizes Lender, without any further consent or authorization by Borrower, to
unilaterally execute and file of record with the Harris County, Texas Clerk=s
Office and/or the Bexar County Texas Clerk’s Office (or any other applicable
recording office) any document effectuating said termination.


19.           Severability.    If any term, covenant or condition of this Note
is held to be invalid, illegal or unenforceable in any respect, this Note shall
be construed without such provision.


20.           Time of the Essence.    Time shall be of the essence in the
performance of all obligations of Borrower hereunder.


BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THEY, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON THE LOAN EVIDENCED BY THIS NOTE OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE SECURITY INSTRUMENT
OR ANY OF THE OTHER SECURITY DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF BORROWER OR
LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER'S MAKING OF THE LOAN
SECURED BY THE SECURITY INSTRUMENT AND THE OTHER SECURITY DOCUMENTS.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-8-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note to be
effective the day and year first above written.


"BORROWER"


Whitestone REIT Operating Company IV LLC,
a Texas limited liability company


By:           Whitestone REIT Operating Partnership, L.P.,
a Delaware limited partnership,
its Sole Member/Manager


By:   Whitestone REIT,
                                                                                                         a
Maryland real estate investment trust,
                                                                                                         its
sole General Partner
 
                                                                                                         By:
_______________________________
 Name:  John J. Dee
 Title:    Executive Vice President




ACKNOWLEDGMENT




 

THE STATE OF TEXAS §   §
COUNTY OF HARRIS
§

 
This instrument was acknowledged before me on September 10, 2010, by John J.
Dee, as Executive Vice President of Whitestone REIT, a Maryland real estate
investment trust, the sole General Partner of Whitestone REIT Operating
Partnership, L.P., a Delaware limited partnership, the Sole Member/Manager of
Whitestone REIT Operating Company IV LLC, on behalf of said limited liability
company.


(SEAL)
______________________________________

Notary Public in and for the State of Texas


My Commission
Expires:                                                                     Print
Name of Notary:
______________________                                                              _____________________________________
 
 











 
-9-

--------------------------------------------------------------------------------

 
